Citation Nr: 0621869	
Decision Date: 07/24/06    Archive Date: 08/10/06

DOCKET NO.  04-41 508A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

Entitlement to service connection for hearing loss, left ear.

Entitlement to service connection for tinnitus, bilateral.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel





INTRODUCTION

The veteran served on active duty from September 1979 to June 
1980. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia that denied the veteran's claims of 
entitlement to service connection for left ear hearing loss 
and bilateral tinnitus.  The case has since been transferred 
to the RO in Winston-Salem, North Carolina.  The veteran 
perfected timely appeals of these determinations to the 
Board.


FINDINGS OF FACT

1.  To the extent that the veteran's pre-existing left ear 
hearing loss increased in service, such increase in 
disability was due to the natural progress of his ear 
disease.

2.  It is at least as likely as not that the veteran's 
bilateral tinnitus was due to or incurred during his service.


CONCLUSION OF LAW

The criteria for establishing entitlement to service 
connection for left ear hearing loss are not met.  38 
U.S.C.A. §§ 1110, 1111, 1132, 1153 (West 2002); 38 C.F.R. 
§§ 3.303, 3.306 (2005).

The criteria for establishing entitlement to service 
connection for bilateral tinnitus are met.  38 
U.S.C.A. §§ 1110, 1111, 1132, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  The notification 
must also include the request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b) (2005).

The VCAA furthermore requires VA to provide such notice to a 
claimant prior to an initial unfavorable decision on a claim 
for VA benefits by the agency of original jurisdiction (AOJ), 
even if the adjudication occurred prior to the enactment of 
the VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-
120 (2004).  

In this case, VA satisfied its duty to notify by means of May 
2003 and May 2004 letters from the AOJ to the veteran, which 
informed him of what evidence was required to substantiate 
his claim and of his and the VA's respective duties for 
obtaining evidence.  The veteran was also asked to submit any 
relevant evidence and/or information in his possession to the 
AOJ.

The Board notes that with respect to the veteran's tinnitus 
claim, the May 2004 VCAA notice did not contain adequate 
information regarding the evidence required to substantiate 
his claim.  However, in light of the favorable Board decision 
with respect to that issue below, the Board determines that 
this defect in notice was harmless and resulted in no 
prejudice to the veteran.  38 C.F.R. § 20.1102 (2005).

Furthermore, the VCAA requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all elements of a claim for 
service connection, so that VA must specifically provide 
notice that a disability rating and an effective date will be 
assigned if service connection is awarded.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  As the Board 
concludes below that the preponderance is against the 
veteran's claim for service connection for left ear hearing 
loss, any questions as to the appropriate disability rating 
or effective date to be assigned for that claim are rendered 
moot.  In light of this and the Board's favorable decision 
below with respect to the veteran's tinnitus claim, the Board 
finds no prejudice to the veteran in processing the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).

The Board also determines that VA has made reasonable efforts 
to assist the veteran in obtaining evidence necessary to 
substantiate his claims for service connection  38 U.S.C.A. 
§ 5103A (West 2002).  The information and evidence associated 
with the claims file consist of the veteran's service medical 
records, post-service medical treatment records, letters from 
private physicians, VA audiology and ear examinations, and 
statements by the veteran.  There is no indication that there 
is any additional relevant evidence to be obtained by either 
VA or the veteran.

Service connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  In determining 
whether service connection is warranted for a disability, VA 
is responsible for determining whether the evidence supports 
the claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

A veteran who served after December 31, 1946, is presumed to 
be in sound condition when he or she entered into military 
service, except for conditions noted on the entrance 
examination.  38 U.S.C.A. §§ 1111, 1132 (West 2002).


Hearing loss

Severe left ear hearing loss is noted on the veteran's 
entrance examination, and the veteran does not contend that 
such hearing loss was incurred in service.  Rather, the 
veteran argues that his hearing loss was a pre-existing 
disorder aggravated by service.

If a pre-existing disorder is noted upon entry into service, 
service connection may be granted based on aggravation during 
service of that disorder.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b); see Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. 
Cir. 2004).  A pre-existing injury or disease will be 
considered to have been aggravated by active military, naval, 
or air service, where there is an increase in disability 
during such service, unless there is a specific finding that 
the increase in disability is due to the natural progress of 
the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  
Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during service.  38 C.F.R. § 3.306(b).

In this case, the veteran's entrance examination audiometry 
report showed that at the frequencies of 500, 1000, 2000, 
3000, 4000, and 6000, the veteran's left ear auditory 
thresholds were 60, 75, 70, 80, 60, and 50 Hertz, 
respectively.  On June 12, 1980, the veteran's left ear 
auditory thresholds were 75, 70, 70, 85, 65, and 80 Hertz, 
respectively; on June 16, 1980 they were 80, 70, 70, 70, 70, 
and 75 Hertz, respectively.  The veteran's service medical 
records also show that the veteran was treated for complaints 
of hearing loss in January and June 1980.

An April 2004 letter from the veteran's private physician 
opined that in light of the veteran's June 1979 audiogram and 
his June 12 and June 16, 1980 audiograms, there was "no 
question that [the veteran's] hearing got worse while in the 
military, and maybe even gotten somewhat worse after that."  
However, the physician also stated that he could not say for 
sure whether the veteran's hearing loss was due to noise 
exposure in service or not, and that the veteran's hearing 
problem was "not a usual type of hearing problem we see from 
military service."

On July 2005 VA audiology and ear disease examination, the 
examiner's diagnosis was that it was less likely than not 
that the veteran's severe left sensory neural hearing loss 
was aggravated beyond the normal progression of the disease 
process by his nine months of active military service.  
Noting that the hearing in the veteran's right ear was normal 
on examination, the examiner stated that it was most unlikely 
that the veteran was exposed to enough loud noise in service 
to cause increased hearing loss in his left ear, considering 
the continued normal hearing in the right one.

Moreover, the VA examiner stated that the actual degree of 
hearing loss in the left ear was not demonstrated by the 
hearing checks conducted in the military, and that for that 
to be determined would have required an audiological 
evaluation.  The examiner opined that without masking the 
right ear during the veteran's entrance audiogram, it was 
likely that the veteran was hearing the very loud tones given 
to his left ear in his right ear.

The July 2005 VA examination report indicates that the 
examiner reviewed the claims file, and it contains a thorough 
explanation of the examiner's diagnosis.  The Board finds 
this examination report to be the most probative medical 
evidence of record with respect to the etiology of the 
veteran's left ear hearing loss.  In light of this 
examination report and all of the above evidence, the Board 
determines that to the extent that the veteran's pre-existing 
left ear hearing loss got worse in service, such increase in 
disability was due to the natural progress of the disease.  
The Board therefore concludes that the left ear hearing loss 
was not incurred in or aggravated by service.  

Although the veteran believes that his current left ear 
hearing loss is due to his service, he is not competent to 
provide evidence that requires medical knowledge.  Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Accordingly, service connection for 
left ear hearing loss is denied.


Tinnitus

The veteran claims that he suffers from bilateral tinnitus, 
which was incurred in or aggravated by his service.

Tinnitus is not noted on the veteran's entrance examination.  
Therefore, the Board presumes that the veteran did not suffer 
from tinnitus prior to service.

The veteran's VA treatment records dated March 2004, his 
November 2004 QTC audiological evaluation, and his July 2005 
VA audiological and ear disease evaluation all contain 
diagnoses of bilateral tinnitus.  Thus, the Board finds that 
the veteran has a current diagnosis of bilateral tinnitus.

As to whether the veteran's tinnitus was incurred in or due 
to service, the evidence of record is mixed.  The veteran's 
service medical records indicate that he was treated for 
complaints of bilateral intermittent tinnitus in June 1980, 
which, combined with the presumption of soundness, tends to 
show in-service incurrence.  However, on VA examination in 
April 2003, the examiner reported that the veteran stated 
that he had been aware of ringing in his ears since 
childhood, which tends to show that the veteran's tinnitus 
pre-existed service.  Also, on November 2004 QTC examination, 
the examiner opined that it was at least as likely as not 
that the veteran's tinnitus was due to in-service noise 
exposure, but incorrectly noted the veteran's dates of 
service as being from 1979 to 1986, rather than 1979 to 1980.  
Finally, on July 2005 VA ear disease examination, the 
examiner opined that (1) it was just as likely as not that 
the veteran could have had tinnitus and been unaware of it 
prior to service, as he was apparently unaware of his left 
ear hearing loss prior to service, and (2) since the veteran 
was exposed to some noise in service, it would be speculation 
to say whether his tinnitus was actually caused by his 
service or not.

In light of the above evidence, taking into account the 
presumption of soundness, the Board finds the evidence as to 
whether the veteran's tinnitus was incurred in or due to 
service to be in relative equipoise.  Therefore, resolving 
all reasonable doubt in the veteran's favor, the Board 
concludes that service connection is warranted for the 
veteran's claimed bilateral tinnitus.


ORDER

Service connection for left ear hearing loss denied.

Service connection for bilateral tinnitus granted.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


